BlaND, Judge,
delivered the opinion of the court:
Appellant herein has appealed from the decision of the Board of Appeals of the United States Patent 'Office denying the application of appellant for a patent on a design for an electric-light socket.
*1124The socket consists of a tapered body portion with a multiplicity of flat sides or panels; that is to say, the body is hexagonal and tapered. A bead surrounds the larger end of the body portion of the lamp-receiving socket.
The reference upon which the rejection was based is Steinberger, Des. 68352, September 29, 1925.
It will be noticed that the patent to Steinberger was for a design of a variometer as a whole. There is no contention that the design of the variometer as a whole anticipates the design at bar, but the tribunals below found that the nob which turned the dial did anticipate it. The nob in Steinberger is quite similar in appearance to the design at bar. The main portion of the nob is hexagonal and tapered and there is also a bead or ring around the larged portion thereof.
After describing the handle or nob portion of the variometer in Steinberger, the board said: .
It is believed tbe slight differences in relative proportions and shape of the two devices are not sufficient to justify the allowance of the appealed claim. In our opinion the two designs are substantially the same and no invention was exercised in the application of the general shape disclosed in Steinberger to a lamp socket.
The examiner and the Board of Appeals have concurred in the finding that there was no invention in the application of the general shape disclosed in Steinberger to a lamp socket, and it is not clear to us that this conclusion is manifestly wrong.
The decision of the Board of Appeals is affirmed.
Garrett, J., dissents